Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Note: The amendment of January 15th 2021 has been considered.
Claims 1, 6, 28, 34, 43 and 44 have been amended.
Claims 2-4, 8-10, 13-16, 23-24, 35, 41, 45, 49-51 and 68-70 are cancelled.
Claims 1, 5-7, 11, 12, 17-22, 25-34, 36-40, 42-44, 46-48 and 52-67 are pending in the current application.
Claims 7 and 36-38 are withdrawn from consideration.
Claims 1, 5, 6, 11, 12, 17-22, 25-34, 39, 40, 42-44, 46-48 and 52-67 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15th 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 5, 6, 11, 12, 17-22, 25, 26, 29-34, 39, 40, 42-44, 46-48 and 52-67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arledge et al., (US 2010/0178369 A1) in view of NPL Jacobsen et al., “Oxidation in Fish Oil Enriched Mayonnaise: Ascorbic Acid and Low pH Increase Oxidative Deterioration” (from J. Agric Food Chem. 2001, 49, 3947-3956).

Regarding claims 1, 5, 6, 11, 12, 21, 22, 25, 26, 29-34, 39, 40, 46-48, 55-67: Arledge discloses increasing the oxidative stability of fish oil, were the fish oil is extracted from fish, other marine animals or algae (see Arledge abstract; paragraphs [0009], [0011] and [0018]-[0020]). Arledge also discloses that the fish oil comprises 20wt%-70wt% EPA and/or 11wt%-70wt% DHA, and is stabilized by antioxidant mixture prima facie case of obviousness exists (see MPEP §2144.05).
As to the oil having no detectable ascorbic acid derivative as recited in claims 1 and 6: Arledge discloses the fish oil is stabilized by an antioxidant mixture which provides a stabilized oil comprising 0.1wt%-0.2wt% mixed tocopherols, 0.02wt%-0.025wt% ascorbyl palmitate, 0.05wt%-0.1wt% rosemary extract, 10wt%-20wt% grape seed oil (see Arledge abstract; paragraphs [0008], [0016]-[0043]); However, Jacobsen discloses that ascorbic acid increase oxidative deterioration of emulsified compositions comprising fish oil (e.g., mayonnaise) (see Jacobsen whole document) and that the ascorbyl palmitate increase iron free radicals when added to compositions comprising iron complexes (see Jacobsen page 3954, right column). Since the oil in Arledge comprises fish oil and since oil is known to be added to compositions comprising iron complexes (e.g., egg yolk in mayonnaise), it would have been obvious to a skilled artisan at the time the invention was made to modify Arledge and to eliminate the small amount of ascorbyl palmitate from the oil composition in order to reduce the oxidative deterioration and increased free iron radicals when using the oil in emulsified compositions (e.g., mayonnaise), and thus arrive at the claimed limitations.
Moreover, Since the contents of the antioxidants (i.e., tocopherols, rosemary extract) recited in claims 1, 6 and 46-48 overlap or lie inside the contents of the antioxidants in Arledge, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the fishy aroma sensory values recited in claims 17, 18, 43 and 44; the peroxide value (i.e., POV) recited in claims 19, 52 and 53; the anisidine value (i.e., AnV) recited in claims 20 and 54; and rancimat value recited in claim 42: Arledge discloses increasing the oxidative stability of fish oil and masking the fishy odor (see Arledge abstract; paragraphs [0008], [0009], [0041]-[0043] and [0050]; examples; claims 7, 8, 13 and 14), but fails to disclose the fishy aroma sensory, Anv, POV and rancimat values of the stabilized oils; However, given the fact the fishy aroma sensory, Anv, POV and rancimat values measure the rancidity/oxidative stability of the oil, and since Arledge as modified by Jacobsen stabilizes the same oils using the same antioxidants at same or similar amounts as applicant in order to improve the oxidative stability of the oil and compositions comprising the oil (e.g., mayonnaise), it is examiner’s position that the fishy aroma sensory, Anv, POV and rancimat values recited in the claims are inherently present in Arledge as modified by Jacobsen. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Claims 27 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arledge in view of Jacobsen as applied to claims 1, 5, 6, 11, 12, 17-22, 25, 26, 29-34, 39, 40, 42-44, 46-48 and 52-67 above, and further in view of Fichtali et al. (US 2007/0003686 A1).

Regarding claims 27 and 28: Arledge discloses increasing the oxidative stability of fish oil, were the fish oil is extracted from fish, other marine animals or algae (see Arledge abstract; paragraphs [0009], [0011] and [0018]-[0020]), but fails to disclose the algae Thraustochytrium and/or Schizochytrium; However, Fichtali discloses that extracting oil from Thraustochytrium and/or Schizochytrium is well known and conventional, and that Thraustochytrium and/or Schizochytrium oils also comprise high contents of the LC-PUFAs, DHA and/or EPA (see Fichtali abstract; paragraphs [0011], [0012], [0012], [0015], [0016], [0109], [0110] and [0121]). Accordingly, it would have been obvious to a skilled artisan to have modified Arledge and to have stabilize the oils extracted from Thraustochytrium and/or Schizochytrium, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on January 15th 2021 have been fully considered but they are not persuasive.

With regards to Applicant’s argument that the prior art references fail to disclose newly added limitations of an oil that has no detectable ascorbic acid derivative, it is most respectfully noted that these new limitations are addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792